Application by the ap*638pellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated November 18, 1996 (People v Folk, 233 AD2d 462 [1996]), affirming a judgment of the Supreme Court, Kings County, rendered April 12, 1995.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Prudenti, P.J., Ritter, Santucci and Luciano, JJ., concur.